Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered April 12, 1995, convicting him of murder in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
*465Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court’s charge on circumstantial evidence was adequate and did not deprive him of a fair trial (see, e.g., People v Gonzalez, 54 NY2d 729).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Rosenblatt, Ritter and Luciano, JJ., concur.